 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11   JEFFREY TALAMANTES,                                  1:20-cv-01643-DAD-GSA-PC
12                 Plaintiff,                             ORDER DENYING PLAINTIFF’S
                                                          REQUEST FOR COURT TO PROVIDE
13         vs.                                            INFORMATION
                                                          (ECF No. 8.)
14   MERCED COUNTY JAIL, et al.,
15                 Defendants.
16

17

18

19

20          Jeffrey Talamantes (“Plaintiff”) is a jail inmate proceeding pro se and in forma pauperis
21   in this civil rights action pursuant to 42 U.S.C. § 1983.
22          On April 26, 2021, Plaintiff filed a request for the court to inform him about his rights to
23   protect himself, how to obtain copies from the Merced County Jail, and how to obtain witness
24   statements. Plaintiff is advised that it is not the court’s duty to act as Plaintiff’s counsel or
25   paralegal in these matters. Martinez v. Court of Appeal of Cal., Fourth Appellate Dist., 528 U.S.
26   152, 162, 120 S.Ct. 684, 145 L.Ed.2d 597 (2000) (“[T]he trial judge is under no duty to provide
27   personal instruction on courtroom procedure or to perform any legal ‘chores’ for the defendant
28   that counsel would normally carry out”); Pliler v. Ford, 542 U.S. 225, 231, 124 S. Ct. 2441,

                                                      1
 1   2446, 159 L. Ed. 2d 338 (2004) (“Requiring district courts to advise a pro se litigant in such a
 2   manner would undermine district judges’ role as impartial decisionmakers.”).

 3          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s request for court to provide

 4   information, filed on April 26, 2021, is DENIED.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     April 28, 2021                          /s/ Gary S. Austin
                                                     UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    2
